On Application for Rehearing.
THURMAN, J.
In their application for rehearing, appellants complain that the trial court, in its original findings, and this court on the first appeal, overlooked defendants’ plea of estoppel. As to the findings of the trial court, the complaint is without substantial foundation. The findings, when fairly interpreted, are against the plea. While we are of opinion that the plea was without merit, our inadvertence in overlooking it would no doubt have been corrected, if it had been called to our attention in the application for rehearing on the first appeal. If Peter Huntsman had been the party plaintiff, the plea in estoppel would have been an effectual bar; but we see no merit in the plea as against the plaintiff Willis Huntsman.
The statement made in our last opinion will be corrected, and the opinion modified accordingly. The application for rehearing is denied.
WEBER, C. J., and GIDEON and FRICK, JJ., concur.
Since date of filing original opinion and pending application for rehearing, the term of office of Chief Justice CORF-MAN expired, and Hon. A. J. WEBER has become Chief Justice.